Title: To George Washington from Brigadier General John Stark, 26 June 1780
From: Stark, John
To: Washington, George



Sir
Ramoapo [N.J.] 26 June 1780

agrebel to my Promis to give in my opeinen Respeecting the operation of the Campain I Now give it—as for aney thing to the South of New Jayes I am of opein we Can Not act as for Canaday the Seson of the year is So far advanced and No Preperation mad for that Purpes I think it is out of our Power to Do aney thing in that Qarter and Halifex is So far from us that th[e]y Can Do us Now Hort if the french fleet Shuld Cum I think New york is our obgect to act against it in the mos vigeres mener. I am Sir your most obedent Humbel Servant

John Stark

 